
	
		II
		111th CONGRESS
		2d Session
		S. 3256
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2010
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require a study to determine the feasibility of
		  mitigating damages relating to Federal navigation work conducted at Oklahoma
		  Beach in the State of New York. 
	
	
		1.Study
			 on prevention or mitigation of shore damage caused by Federal navigation work
			 at Oklahoma Beach
			(a)DefinitionsIn
			 this section:
				(1)ProjectThe
			 term project means the Federal navigation project—
					(A)to be carried out
			 by the Secretary at Irondequoit Bay in the State of New York; and
					(B)authorized under
			 section 101 of the River and Harbor Act of 1958 (Public Law 85–500; 72 Stat.
			 299).
					(2)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
				(b)StudyThe
			 Secretary shall investigate and study the feasibility of implementing
			 structural and nonstructural measures for the prevention or mitigation of shore
			 damage at Oklahoma Beach in the State of New York attributable to the
			 project.
			(c)Cost
			 sharingThe Federal share of the cost of the study described in
			 subsection (b) shall be 100 percent.
			
